Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
the 15th day of July 2008, between Barr Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation having its principal executive offices at 225 Summit
Avenue, Montvale, New Jersey 07645-1523, and Frederick J. Killion (the
“Employee”).
WITNESSETH:
     WHEREAS, the Company and the Employee entered into an employment agreement
dated as of February 8, 2002, which was amended and restated as of February 19,
2003, August 19, 2005 and January 4, 2006 (as so amended and restated, the
“Prior Agreement”);
     WHEREAS, the Company and the Employee wish to amend and restate the Prior
Agreement;
     WHEREAS, the Company wishes to assure itself of the services of the
Employee and provide an inducement for the Employee to remain in its employ; and
     WHEREAS, the Employee is willing to remain in the employ of the Company on
the terms and conditions hereafter set forth;
     NOW, THEREFORE, the Company and the Employee hereby agree that, effective
as of the date first stated above, the Prior Agreement is amended and restated
in its entirety to read as follows:
     1. Employment. The Company agrees to employ the Employee, and the Employee
agrees to serve in the employ of the Company, during the term of this Agreement
on the terms and conditions hereafter set forth.
     2. Term. The term of this Agreement shall commence on July 15, 2008 (the
“Commencement Date”) and shall terminate at 5 P.M. (E.S.T.) on December 31, 2009
unless sooner terminated in accordance with the terms of this Agreement or
extended as hereinafter provided. The term of this Agreement shall be extended,
without further action by the Company or the Employee, on the date (the
“Extension Effective Date”) that is six (6) months before December 31, 2009 and
on the date (also an “Extension Effective Date”) that is six (6) months before
each subsequent December 31, for successive periods of twelve (12) months each,
unless the Company shall have given written notice to the Employee, or the
Employee shall have given written notice to the Company, in the manner set forth
in paragraph 13(e) or (f) below, prior to the Extension Effective Date in
question, that the term of this Agreement that is in effect at the time such
written notice is given is not to be extended or further extended, as the case
may be.
     3. Position and Responsibilities; Place of Performance.
          (a) Throughout the term of this Agreement, the Employee agrees to
serve in the employ of the Company, and the Company agrees to employ the
Employee, as its Executive Vice President, General Counsel and Secretary and as
Executive Vice President, General Counsel and Secretary of Barr Laboratories,
Inc. (“BLI”), reporting to the Chairman of the Board of Directors and Chief
Executive Officer of the Company (the “CEO”). As the Company’s

 



--------------------------------------------------------------------------------



 



Executive Vice President, General Counsel and Secretary and the Executive Vice
President, General Counsel and Secretary of BLI, the Employee shall be
responsible for managing and supervising, and shall have responsibility for the
day-to-day conduct of, the Company’s legal affairs, including managing and
supervising internal and external counsel of the Company, BLI and such other
Subsidiaries as the Company shall determine from time to time, subject to the
authority of the Company’s Board of Directors (the “Board”), the CEO and the
Chief Operating Officer of BLI (the “COO”), and shall have all of the powers,
authority, duties and responsibilities usually incident to the position and role
of Executive Vice President, General Counsel and Secretary in public companies
that are comparable in size, character and performance to the Company (including
the Company’s interests in BLI and other Affiliates) and shall perform such
other reasonable duties, consistent with the position of Executive Vice
President, General Counsel and Secretary, as may lawfully be assigned to the
Employee by the Board, the CEO or the COO.
          (b) In connection with the Employee’s employment by the Company, the
Employee shall be based at the executive offices of the Company in the greater
Washington, D.C., metropolitan area, and the Employee agrees to travel, to the
extent reasonably necessary to perform the Employee’s duties and obligations
under this Agreement, to Company facilities and other destinations elsewhere at
the Company’s expense.
          (c) During the term of this Agreement, the Employee shall serve the
Company on an exclusive basis (it being understood that the Employee’s engaging
in activities on behalf of an Affiliate shall be deemed serving the Company for
this purpose) and shall devote all the Employee’s business time, attention,
skill and efforts to the faithful performance of the Employee’s duties
hereunder; provided that the Employee may engage in community service and
charitable activities or such other activities as approved by the CEO and the
Board that do not materially interfere with the performance of the Employee’s
duties and responsibilities hereunder.
     4. Compensation. For all services rendered by the Employee in any capacity
during the term of this Agreement, and for the Employee’s undertakings with
respect to confidential information, non-solicitation and disparaging remarks
set forth in Sections 6 and 7 below, the Employee shall be entitled to the
following:
          (a) a salary, payable in installments not less frequent than monthly,
at the annual rate of five hundred and seventy-five thousand dollars ($575,000),
with such increases in such rate, if any, as the Board or a committee of the
Board may approve from time to time during the term of this Agreement in
accordance with the Company’s regular administrative practices applicable to
senior officers from time to time during the term of this Agreement (the
Employee’s annual salary rate as increased from time to time during the term of
this Agreement being hereafter referred to as the “Base Salary”);
          (b) participation in the Company’s annual executive incentive or bonus
plan as in effect from time to time, with the opportunity to receive, for each
fiscal year of the Company that begins or ends during the term of this
Agreement, a target award of fifty percent (50%) of the Base Salary earned
during such year (or such higher amount as the Board or a committee of the Board
may determine, in its discretion, up to a maximum of the lesser of (i) one
hundred percent (100%) of Base Salary earned during such year or (ii) three
percent (3%) of the

- 2 -



--------------------------------------------------------------------------------



 



Company’s pre-tax and pre-bonus net operating income for such year), in
accordance with the terms and conditions of such incentive or bonus plan, it
being understood that any award for the fiscal year of the Company in which the
term of this Agreement terminates pursuant to the terms hereof shall be prorated
based on the portion of such fiscal year that coincides with the term of this
Agreement and shall be made at the same time as awards (if any) are made to
other participants with respect to such fiscal year. The Company will pay the
Employee’s annual incentive bonus for each year at the same time as annual
incentive bonus payments for such year (if any) are made to other participants
with respect to such fiscal year, and in all events within the two and one half
(21/2) months following the end of the calendar year in which the bonus is
earned. Annual incentive bonuses are intended to qualify for the short-term
deferral exception to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);
          (c) participation in the stock incentive plan applicable to Company
officers as from time to time in effect, subject to the terms and conditions of
such plan;
          (d) the business and personal use of an automobile at Company expense
including, without limitation, payment or reimbursement of automobile insurance
and maintenance expenses, or a cash allowance in lieu thereof, in accordance
with the Company’s automobile policy applicable to similarly situated senior
officers; and
          (e) participation in all health, welfare, savings and other employee
benefit and fringe benefit plans (including vacation pay plans or policies and
life and disability insurance plans) in which other senior officers of the
Company participate during the term of this Agreement, subject in all events to
the terms and conditions of such plans as in effect from time to time. Nothing
in this paragraph (e) shall preclude the Company or an Affiliate from amending
or terminating any such plan at any time prior to a Change in Control or
Potential Change in Control; provided that in no event shall the Employee be
entitled to less than four (4) weeks of vacation with pay per year of
employment. The plans covered by this paragraph (e) shall not include the annual
incentive or stock incentive plans, which are covered by paragraphs (b) and
(c) above.
     5. Termination of Employment.
          (a) Termination by the Company without Good Cause or by the Employee
for Good Reason; Non-Renewal Termination.
     (i) If the Employee’s employment with the Company is terminated by the
Company without Good Cause (except as an incident of assigning the rights to
Employee’s services to a Permitted Assignee in accordance with paragraph 13(d)
below) when the Employee is willing and able to continue performing service, or
is terminated by the Employee for Good Reason, in either case during the term of
this Agreement and other than at the expiration of the term of this Agreement as
the same may have been extended in accordance with the provisions of Section 2
above (any such employment termination being hereafter referred to as a
“Compensable Termination”), the Company shall pay the Employee, in accordance
with normal payroll practices, the portion of the Employee’s Base Salary accrued
through the date of the Compensable Termination and any other amounts to which
the Employee is entitled by law or pursuant to the terms of any compensation or
benefit plan or arrangement in which the Employee participated

- 3 -



--------------------------------------------------------------------------------



 



prior to the Compensable Termination and, in addition, subject to all of the
provisions of this Section 5, Section 14 below, and further subject to
compliance by the Employee with the provisions of Sections 6 and 7 below,
relating to confidential information, non-solicitation and disparaging remarks,
the Company shall, as liquidated damages or severance pay or both (whichever
characterization(s) will serve to validate the payments), and as additional
consideration for the Employee’s undertakings under Sections 6 and 7 below, pay
the Employee the following:
     (A) the Employee’s annual bonus for the fiscal year of the Company
preceding the fiscal year of the Company in which the Compensable Termination
occurs, if unpaid at the time of the Compensable Termination. Such annual bonus
shall be paid at the same time as bonuses (if any) for such preceding fiscal
year are paid to other officers, and in all events within the first two and one
half (21/2) months of the fiscal year in which the Compensable Termination
occurs. The amount of such bonus shall be determined by the Board or a committee
of the Board on a basis consistent with the prior bonus determinations with
respect to the Employee or, in the event a Change in Control or Potential Change
in Control (as defined in Section 11 below) occurred before the Compensable
Termination, consistent with the bonus determinations with respect to the
Employee prior to the Change in Control or Potential Change in Control. If the
Board or a committee of the Board made no bonus determinations with respect to
the Employee before the Compensable Termination or, if applicable, before the
Change in Control or Potential Change in Control, the amount of such bonus shall
be determined on a basis consistent with the Board’s or Board committee’s bonus
determinations with respect to other Executive Vice Presidents before the
Compensable Termination or, if applicable, before the Change in Control or
Potential Change in Control; and
     (B) a prorated annual bonus for the fiscal year of the Company in which the
Compensable Termination occurs, payable at the same time as bonuses (if any) for
such fiscal year are paid to other officers, and in all events within the first
two and one half (21/2) months of the fiscal year following the fiscal year in
which the Compensable Termination occurs. Such prorated annual bonus shall be
determined by multiplying the “Applicable Average Bonus” as defined below in
this subparagraph 5(a)(i)(B) by a fraction, the numerator of which shall be the
number of days elapsed in such fiscal year through (and including) the date on
which the Compensable Termination occurs and the denominator of which shall be
the number three hundred sixty-five (365). For purposes of this Agreement, the
“Applicable Average Bonus” means the highest of (I) the average annual bonus
(including any portion of the bonus that is deferred) awarded to the Employee
during the three (3)-year period immediately preceding the Compensable
Termination or, if the Employee was employed by the Company for less than three
(3) years before the Compensable Termination, during the period of the
Employee’s employment by the Company prior to the Compensable Termination
(annualizing any bonus awarded for less than a full year of employment),
(II) the average annual bonus (including any portion of the bonus that is
deferred) awarded to the Employee during the three (3) fiscal years of the
Company that precede the fiscal year in which the Compensable Termination

- 4 -



--------------------------------------------------------------------------------



 



occurs or during the portion of such three (3) fiscal years in which the
Employee was employed by the Company (annualizing any bonus awarded for less
than a full year of employment); provided that, if the Compensable Termination
occurs after a Change in Control or Potential Change in Control, the Applicable
Average Bonus shall not be less than the average annual bonus (including any
portion of the bonus that is deferred) awarded to the Employee during the three
(3) years preceding the date on which the Change in Control or Potential Change
in Control occurred or during the portion of such three (3) years in which the
Employee was employed by the Company (annualizing any bonus awarded for less
than a full year of employment); or (III) the Employee’s target bonus (based on
the greatest of (i) the Employee’s target bonus percentage and Base Salary rate
as specified in Section 4 above, (ii) the Employee’s approved target bonus
percentage and Base Salary rate in effect on the date of the Compensable
Termination, or (iii) the Employee’s approved target bonus percentage and Base
Salary rate in effect on the date of notice of such Compensable Termination);
and
     (C) an amount of money (the “Severance Payment”) equal to two (2) times the
Employee’s “Annual Cash Compensation” as hereafter defined, unless the Severance
Payment is payable solely on account of the Employee’s resignation for Good
Reason pursuant to subparagraph 5(d)(v) below (relating to the Company giving
the Employee notice of non-extension), in which case the Severance Payment shall
be equal to one and one-quarter (11/4) times the Employee’s “Annual Cash
Compensation” as hereafter defined. Except as otherwise provided hereafter in
this subparagraph 5(a)(i)(C) and Section 14, seventy-five percent (75%) of the
Severance Payment shall be paid in a lump sum within ten (10) days after the
date of the Compensable Termination. The twenty-five percent (25%) balance of
the Severance Payment shall be paid in six (6) equal monthly installments, one
(1) of which shall be paid at the end of each of the first six (6) months after
the date of the Compensable Termination, provided, in the case of each of such
six (6) installments, that the Employee has not accepted full-time or regular
part-time employment with or regularly served as a consultant to a for-profit
pharmaceutical company prior to the date for payment of such installment, it
being understood and agreed that the foregoing condition shall not be violated
by the Employee’s serving as a member of a board of directors of a for-profit
pharmaceutical company or by his performing consulting services on an ad hoc
basis for such a company. If a Change in Control occurs that is a “change in
control event” within the meaning of Code Section 409A and Treasury Regulation
§1.409A-3(i)(5)(i) (or any similar or successor provisions) (either before or
after the Compensable Termination and in accordance with Treasury Regulation
§1.409A-3(c)), the Severance Payment (or, in the case of such a “change in
control event” that occurs after the Compensable Termination, any portion
thereof that remains unpaid at the time such “change in control event” occurs)
shall be paid in a lump sum within ten (10) days after the Compensable
Termination (or, in the case of such a “change in control event” that occurs
after the Compensable Termination, within ten (10) days after the “change in
control event” occurs), and the two (2) preceding sentences of this subparagraph
shall not apply. For twenty-four (24) months following a Compensable
Termination, the

- 5 -



--------------------------------------------------------------------------------



 



Company shall also provide the Employee (and, as applicable, the Employee’s
covered dependents), at Company expense, with continuation coverage under the
Company’s group health plan(s) covering similarly situated executives. For
purposes of this Section 5, the Employee’s “Annual Cash Compensation” shall mean
the sum of (I) the Employee’s highest Base Salary (i.e., one (1) year’s salary
at its highest rate), plus (II) the “Applicable Average Bonus” as defined in
subparagraph 5(a)(i)(B) above.
     (ii) If the term of this Agreement as the same may have been extended in
accordance with the provisions of Section 2 above is not extended or further
extended because the Company gives written notice of non-extension to the
Employee as provided in Section 2 above, and there is not Good Cause for
termination of the Employee’s employment at the time of giving such notice, and
the Employee does not thereafter resign for Good Reason during the term of this
Agreement as permitted by paragraph 5(d)(v) below, and the Employee is willing
and able to renew or execute a new agreement providing terms and conditions
substantially similar to those in this Agreement and to continue providing such
services, then the Company shall pay the Employee, subject to fulfillment by the
Employee of the Employee’s obligations under this Agreement during the balance
of the term and the Employee’s compliance with the provisions of Sections 6 and
7 below, relating to confidential information, non-solicitation and disparaging
remarks, as non-renewal compensation, and as additional consideration for the
Employee’s undertakings under this Agreement, including Sections 6 and 7 below,
an amount of money (the “Non-Renewal Payment”) equal to one and one-quarter
(11/4) times the Employee’s Annual Cash Compensation as defined in subparagraph
5(a)(i)(C) above, in addition to any other amounts to which the Employee may be
entitled hereunder (including without limitation the Employee’s annual bonus
pursuant to paragraph 4(b) above for the fiscal year of the Company in which the
Employee’s employment terminates and any amounts to which the Employee may be
entitled under Section 8, 9 or 10 below) or by law or pursuant to the terms of
any compensation or benefit plan or arrangement in which the Employee
participated before the Employee’s employment terminated. Except as otherwise
provided hereafter in this subparagraph 5(a)(ii), seventy-five percent (75%) of
the Non-Renewal Payment shall be paid in a lump sum within ten (10) days after
the date on which the Employee’s employment terminates, subject to paragraph
5(f) and Section 14. The twenty-five percent (25%) balance of the Non-Renewal
Payment shall be paid in six (6) equal monthly installments one (1) of which
shall be paid at the end of each of the first six (6) months after the date on
which the Employee’s employment terminates. If a Change in Control occurs that
is a “change in control event” within the meaning of Code Section 409A and
Treasury Regulation §1.409A-3(i)(5)(i) (or any similar or successor provisions)
(either before or after the Employee’s termination and in accordance with
Treasury Regulation §1.409A-3(c)), the Non-Renewal Payment (or, in the case of
such a “change in control event” that occurs after the Employee’s termination,
any portion thereof that remains unpaid at the time such “change in control
event” occurs) shall be paid in a lump sum within ten (10) days after the date
on which the Employee’s employment terminates (or, in the case of such a “change
in control event” that occurs after the Employee’s termination, within ten
(10) days after the “change in control event” occurs), and the two (2) preceding
sentences of this subparagraph shall not apply. For twenty-four (24) months
following the Employee’s

- 6 -



--------------------------------------------------------------------------------



 



termination, the Company shall also provide the Employee (and, as applicable,
the Employee’s covered dependents), at Company expense, with continuation
coverage under the Company’s group health plan(s) covering similarly situated
executives.
     (iii) The foregoing provisions of (including any payments under) this
paragraph 5(a) shall be in lieu of any severance pay that may be payable under
any plan or practice of the Company, any other Subsidiary or Affiliate (as such
terms are defined in Section 11 below), or by law (including the WARN Act or any
similar state or foreign law), but shall be in addition to (and not in lieu of)
any payments to which the Employee may be entitled under Sections 8, 9 and 10
below. Subparagraphs 5(a)(i)(C) and 5(a)(ii) above are intended to be mutually
exclusive, and in no event shall such subparagraphs, either individually or
collectively, be construed to require the Company to pay an amount of money in
excess of two (2) times the Employee’s Annual Cash Compensation under such
subparagraphs, either individually or collectively, in addition to continuation
coverage under the Company’s group health plan(s) covering similarly situated
executives provided by the Company to the Employee (and, as applicable, the
Employee’s covered dependents), at Company expense, for twenty-four (24) months.
     (iv) The Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement (including but not limited to
any payment provided for above in this paragraph 5(a)) by seeking other
employment or otherwise, nor shall any compensation earned by the Employee in
other employment or otherwise reduce the amount of any payment or benefit
provided for in this Agreement, except as provided in subparagraphs 5(a)(i)(C)
and 5(a)(ii) above.
     (v) A Compensable Termination shall not include a termination of employment
by reason of the Employee’s death.
          (b) Termination by the Company for Good Cause or by the Employee
without Good Reason. If, during the term of this Agreement, the Employee’s
employment by the Company is terminated by the Company for Good Cause or by the
Employee without Good Reason, the Employee shall not be entitled to receive any
compensation under Section 4 above accruing after the date of such termination
or any payment under paragraph 5(a) above. However, any obligations of the
Company under Sections 8, 9 and 10 shall not be affected by such termination of
employment. The provisions of this paragraph 5(b) shall be in addition to, and
not in lieu of, any other rights and remedies the Company may have at law or in
equity or under any other provision of this Agreement in respect of such
termination of employment. However, if during the term of this Agreement the
Employee’s employment is terminated by the Employee without Good Reason and the
Employee gives the Company at least one hundred twenty (120) days’ advance
notice of such termination, then the Employee shall not have any obligation or
liability under this Agreement on account of such termination of employment, but
the Employee’s obligations under Section 6 and 7 hereof shall not be affected by
such termination of employment.
          (c) Good Cause Defined. For purposes of this Agreement, the Company
and the Affiliates shall have “Good Cause” to terminate the Employee’s
employment by the Company during the term of this Agreement only if:

- 7 -



--------------------------------------------------------------------------------



 



     (i) (A) the Employee fails to substantially perform the Employee’s duties
hereunder for any reason or to devote substantially all the Employee’s business
time exclusively to the affairs of the Company (including Company activities on
behalf of the other Affiliates), other than by reason of a medical condition
that prevents the Employee from substantially performing the Employee’s duties
hereunder even with a reasonable accommodation by the Company, and (B) such
failure is not discontinued within a reasonable period of time, in no event to
exceed thirty (30) days, after the Employee receives written notice from the
Company of such failure; or
     (ii) the Employee commits an act of dishonesty resulting or intended to
result directly or indirectly in gain or personal enrichment at the expense of
the Company, or engages in conduct that constitutes a felony in the jurisdiction
in which the Employee engages in such conduct; or
     (iii) the Employee is grossly negligent or engages in willful misconduct or
insubordination in the performance of the Employee’s duties hereunder; or
     (iv) the Employee materially breaches the Employee’s obligations under
Section 6 or paragraph 7(a) below, relating to confidential information and
non-solicitation.
     In addition, the Employee’s employment shall be deemed to have terminated
for Good Cause if, after the Employee’s employment has terminated, facts and
circumstances arising during the course of the Employee’s employment are
discovered that would have justified a termination for Good Cause under
subparagraphs 5(c)(ii) or (iv) above.
     Any foregoing provision of this paragraph 5(c) to the contrary
notwithstanding, the Company and the Affiliates shall not have “Good Cause” to
terminate the Employee’s employment within three (3) years after a Change in
Control or Potential Change in Control (as such terms are defined in Section 11
below) unless (A) the Employee’s act or omission is willful and has a material
adverse effect upon the Company, (B) the Board gives the Employee (I) written
notice warning of its intention to terminate the Employee for Good Cause if the
specified act or omission alleged to constitute Good Cause is not discontinued
and, if curable, cured, and (II) a reasonable opportunity after receipt of such
written notice, but in no event less than two (2) weeks, to discontinue and, if
curable, cure the conduct alleged to constitute Good Cause, and (C) the Employee
fails to discontinue and, if curable, cure the act or omission in question;
provided that clauses (B) and (C) of this sentence shall not apply with respect
to conduct on the part of the Employee that constitutes a felony in the
jurisdiction in which the Employee engages in such conduct, and, provided
further, that this sentence shall not apply to conduct involving moral
turpitude. For all purposes of this Agreement, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee intentionally and in bad faith (i.e., without reasonable belief
that the Employee’s action or omission was in furtherance of the interests of
the Company, another Subsidiary or Affiliate).
          (d) Good Reason Defined. For purposes of this Agreement, the Employee
shall have “Good Reason” to terminate employment during the term of this
Agreement only if:

- 8 -



--------------------------------------------------------------------------------



 



     (i) the Company fails to pay or provide any amount or benefit that the
Company is obligated to pay or provide under Section 4 above or Section 8, 9, or
10 below and the failure is not remedied within thirty (30) days after the
Company receives written notice from the Employee of such failure; or
     (ii) the Employee is assigned duties, responsibilities, or reporting
relationships not contemplated by Section 3 above without the Employee’s
consent, or the Employee’s duties or responsibilities or power or authority
contemplated by Section 3 above are limited in any respect materially
detrimental to the Employee, and in either case the situation is not remedied
within thirty (30) days after the Company receives written notice from the
Employee of the situation; or
     (iii) the Employee is removed from, or not elected or reelected to, the
office, title or position of Executive Vice President, General Counsel and
Secretary of the Company and Executive Vice President, General Counsel and
Secretary of BLI, and the Company and the Affiliates do not have Good Cause for
doing so; or
     (iv) the Company relocates the Employee’s office outside of either the
principal executive offices of the Company in Washington, D.C., in either case
without the Employee’s written consent (given in a personal rather than
representative capacity) and the situation is not remedied within thirty
(30) days after the Company receives written notice from the Employee of the
situation; or
     (v) the Company gives the Employee written notice, in the manner set forth
in paragraph 13(f) below, prior to any Extension Effective Date, that the term
of this Agreement that is in effect at the time such written notice is given is
not to be extended or further extended, as the case may be; provided that the
giving of such written notice to the Employee shall constitute Good Reason only
if and when the Employee shall have performed such of the Employee’s duties and
responsibilities for such period of time, in no event to exceed ninety (90) days
after the giving of such notice, as the CEO, another officer to whom the
Employee reports in accordance with paragraph 3(a) above, or the Board, may
reasonably request in writing to transition the Employee’s duties and
responsibilities; or
     (vi) a Change in Control occurs and as a result thereof either (A) equity
securities of the Company cease to be publicly-traded, or (B) the Employee is
not elected or designated to serve as the sole Executive Vice President, General
Counsel and Secretary of the Company or its survivor in the Change in Control
and sole Executive Vice President, General Counsel and Secretary of BLI or its
survivor in the Change in Control; or
     (vii) a Change in Control or Potential Change in Control occurs and (A) the
dollar value of the stock optioned to the Employee annually thereafter is less
than the average annual dollar value of the stock that was optioned to the
Employee during the four (4) years prior to the Change in Control or Potential
Change in Control, or (B) the material terms of such options (including without
limitation vesting schedules) are less favorable to the Employee than the
material terms of the options that were granted to the Employee during the four
(4) years prior to the Change in Control or Potential Change in

- 9 -



--------------------------------------------------------------------------------



 



Control, and in either case (A) or (B) the situation is not remedied within
thirty (30) days after the Company receives written notice from the Employee of
the situation. For purposes of (A) and (B) of this subparagraph 5(d)(vii), if
free-standing stock appreciation rights are granted to the Employee, the stock
subject to such rights shall be considered stock that is optioned to the
Employee, and if alternative stock appreciation rights (a/k/a tandem stock
appreciation rights) are granted to the Employee, the stock appreciation rights
shall be considered terms of the options to which they are alternative/tandem;
or
     (viii) the Company or a Permitted Assignee attempts to assign any of its
rights or obligations under this Agreement other than in accordance with
paragraph 13(d) below and does not remedy the situation within thirty (30) days
after the Company receives written notice from the Employee of the situation; or
     (ix) the Company or any Subsidiary or Affiliate materially breaches the
terms of this Agreement.
     In no event shall the Employee’s continued employment after any of the
foregoing constitute the Employee’s consent to the act or omission in question,
or a waiver of the Employee’s right to terminate employment for Good Reason
hereunder on account of such act or omission, except as provided in the
following sentence. With respect to any act, omission, or occurrence that is
alleged to occur after the Commencement Date and prior to a Change in Control or
Potential Change in Control, the Employee must provide the Company with written
notice of any one (1) or more of the conditions set forth in this definition of
Good Reason within six (6) months of the initial existence of the condition for
such condition to constitute Good Reason. Such notice shall not excuse the
Employee from continuing to perform the duties and responsibilities assigned to
the Employee until such time as the Employee terminates employment.
Notwithstanding the foregoing, this notice requirement shall not apply to acts
or omissions alleged to constitute Good Reason that arise after a Change in
Control or Potential Change in Control.
          (e) Disability
     (i) Notwithstanding any provision of this Agreement to the contrary, (A) if
during the term of this Agreement as the same may be extended from time to time
pursuant to Section 2 above, a medical condition prevents the Employee, even
with a reasonable accommodation by the Company, from substantially performing
the Employee’s duties hereunder (it being understood that a transitory illness,
such as a cold or flu, that prevents the Employee from substantially performing
the Employee’s duties hereunder during a brief period is not such a medical
condition), then until the date, if any, on which the Employee recovers from
such medical condition (the “Evaluation Period”), the Company may terminate the
Employee’s employment only pursuant to subparagraph 5(e)(ii) below (a
“Disability Termination”) or for willful misconduct constituting Good Cause
under paragraph 5(c) above, and (B) if any notice of non-extension of the term
of this Agreement was given before the Evaluation Period, or is given during the
Evaluation Period, whether by the Company or the Employee, pursuant to Section 2
above, and, but for this clause (B), the term of this Agreement would expire
during the Evaluation Period as a result of such notice of non-extension having
been given, then the term of this Agreement will automatically be extended
without action by

- 10 -



--------------------------------------------------------------------------------



 



any party until the Employee recovers from such medical condition. For purposes
of this paragraph 5(e), the Employee will be deemed to recover from a medical
condition only if and when the Employee both (I) has been able to substantially
perform the Employee’s duties hereunder (either with or without a reasonable
accommodation by the Company) for more than six (6) months, consecutive or
non-consecutive, within any period of twelve (12) or fewer consecutive months
commencing on or after the commencement of the Evaluation Period, and (II) is
not entitled to receive long-term disability (“LTD”) benefits under a LTD plan
of the Company or a Subsidiary.
     (ii) Except as otherwise provided in subparagraph 5(e)(i) above, during the
Evaluation Period, the Company may terminate the Employee’s employment only in
the event of a “Disability,” which for this purpose means that a medical
condition either (A) has prevented the Employee, even with a reasonable
accommodation by the Company, from substantially performing the Employee’s
duties hereunder for six (6) months, consecutive or non-consecutive, in any
period of twelve (12) or fewer consecutive months, or (B) entitles the Employee
to receive LTD benefits under a LTD plan of the Company or any Subsidiary. The
Company will give the Employee at least ten (10) days advance written notice of
a Disability Termination. Notwithstanding any provision of this Agreement to the
contrary, a Disability Termination will not be treated as a termination to which
the provisions of paragraph 5(a) or 5(b) apply.
     (iii) In the event of a Disability Termination, the Company will pay or
provide the Employee with the following:
     (A) With respect to the period ending on the date of the Disability
Termination, the Employee will receive all of the compensation and benefits
provided by Section 4 above. The amount of any compensation payable to the
Employee with respect to the period ending on the date of the Disability
Termination may be reduced by (I) any payments which the Employee receives with
respect to the same period because of short- or long-term disability under any
disability plan of the Company or any Subsidiary, and (II) any income (whether
from Social Security, workers compensation or any other source) that is deducted
in computing the amount of such payments under any disability plan of the
Company or any Subsidiary;
     (B) An amount of money equal to the Severance Payment. Except as otherwise
provided hereafter in this subparagraph 5(e)(iii)(B) and Section 14,
seventy-five percent (75%) of the Severance Payment shall be paid in a lump sum
within ten (10) days after the date of the Disability Termination. The
twenty-five percent (25%) balance of the Severance Payment shall be paid in six
(6) equal monthly installments, one (1) of which shall be paid at the end of
each of the first six (6) months after the date of the Disability Termination.
If a Change in Control occurs that is a “change in control event” within the
meaning of Code Section 409A and Treasury Regulation §1.409A-3(i)(5)(i) (or any
similar or successor provisions) (either before or after the Disability
Termination and in accordance with Treasury Regulation §1.409A-3(c)), the
Severance Payment (or, in the case of such a “change in control event” that
occurs after the Disability Termination, any portion thereof that remains unpaid
at the time such “change in

- 11 -



--------------------------------------------------------------------------------



 



control event” occurs) shall be paid in a lump sum within ten (10) days after
the Disability Termination (or, in the case of such a “change in control event”
that occurs after the Disability Termination, within ten (10) days after the
“change in control event” occurs), and the two (2) preceding sentences of this
subparagraph shall not apply; and
     (C) During the period from the date of the Disability Termination until the
first to occur of (I) the date, if any, on which the Employee recovers from the
disabling medical condition, (II) the Employee’s attainment of age 65, and
(III) the death of the Employee, the Company will pay the Employee a monthly
amount of money (the “Supplemental LTD Payments”) equal to the excess, if any,
of (aa) over (bb) where (aa) is 60% of one-twelfth (1/12th) of the Employee’s
Base Salary (as defined in paragraph 4(a) above) immediately before the
Disability Termination (i.e., 60% of the Employee’s monthly salary at its
highest rate), and (bb) is the sum of (1) the monthly LTD benefit (if any) which
the Employee receives with respect to the same month under a LTD plan of the
Company or any Subsidiary, plus (2) any income (whether from Social Security,
workers compensation or any other source) that is deducted in computing the
amount of such monthly LTD benefit; provided, however, that the Employee will be
entitled to a Supplemental LTD Payment for a given month only to the extent that
the Employee’s cumulative Supplemental LTD Payments (determined without regard
to this proviso) through the end of that month exceed the Severance Payment.
     The payments and benefits provided by the foregoing provisions of this
subparagraph 5(e)(iii) are in addition to and not in lieu of any other amounts
to which the Employee is entitled by law or pursuant to the terms of any
compensation or benefit plan or arrangement in which the Employee participated
prior to the Disability Termination, and any amounts payable pursuant to
Section 8, 9 or 10 below.
          (f) Release. Any and all amounts payable and benefits or additional
rights provided pursuant to this Agreement after Separation from Service beyond
any accrued, vested amounts shall only be payable if the Employee (i) signs
after a Separation from Service a general release prepared by the Company of all
claims of the Employee occurring up to and including the date of Separation from
Service excluding claims under this Agreement, claims for compensation and
benefits that are vested as of such date, and claims for indemnification or
advancement of expenses related to the Employee’s service or status as an
officer or employee (the “Release”), (ii) delivers the signed Release to the
Company within forty-five (45) calendar days of presentation thereof by the
Company to the Employee, which presentation shall be made no later than ten
(10) calendar days following the Employee’s Separation from Service, and
(iii) does not revoke the Release during the seven (7) calendar days following
the date on which the Employee signs the Release. Subject to the preceding
sentence, any amounts that otherwise would be paid or provided pursuant to this
Agreement during the sixty-two (62) calendar days following the Employee’s
Separation from Service shall be paid or provided between the sixty-third (63rd)
and seventy-fourth (74th) calendar days following the Separation from Service.
          (g) Code Section 409A. All payments to be made pursuant to this
Section 5 are subject to Section 14 of this Agreement, including the Six Month
Delay Rule, if applicable. To the extent of any conflict between Section 14 and
this Section 5, Section 14 will control. For

- 12 -



--------------------------------------------------------------------------------



 



purposes of this Agreement, the Employee’s employment shall be deemed to be
terminated when the Employee has a “Separation from Service” within the meaning
of Code Section 409A, and references to termination of employment shall be
deemed to refer to a Separation from Service. For purposes of this Section 5,
and in accordance with Treasury Regulation §1.409A-1(h)(1)(ii) (or any similar
or successor provisions), a termination of employment shall be deemed to occur,
without limitation, if the Company and the Employee reasonably anticipate that
the level of bona fide services the Employee will perform after a certain date
(whether as an employee or as an independent contractor) will permanently
decrease to less than fifty percent (50%) of the average level of bona fide
services provided in the immediately preceding thirty-six (36) months.
     6. Confidential Information.
          (a) The Employee agrees not to disclose, either while in the employ of
the Company, an Affiliate or Subsidiary or at any time thereafter, to any person
not employed by the Company or an Affiliate, or not engaged to render services
to the Company or an Affiliate, except with the prior written consent of an
authorized officer of the Company or an Affiliate or as necessary or appropriate
for the performance of the Employee’s duties hereunder, any confidential
information obtained by the Employee while in the employ of the Company,
including, without limitation, information relating to any of the inventions,
processes, formulae, plans, devices, compilations of information, research,
methods of distribution, suppliers, customers, client relationships, marketing
strategies or trade secrets of the Company, another Subsidiary or Affiliate;
provided, however, that this provision shall not preclude the Employee from use
or disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the businesses conducted by the
Company, another Subsidiary or Affiliate, or from disclosure required by law or
court order. The Employee also agrees that upon leaving the Company’s employ the
Employee will not take with the Employee, without the prior written consent of
an authorized officer of the Company or an Affiliate, and the Employee will
surrender to the Company, any record, list, drawing, blueprint, specification or
other document or property of the Company, another Subsidiary or Affiliate,
together with any copy or reproduction thereof, mechanical or otherwise, which
is of a confidential nature relating to the Company, another Subsidiary or
Affiliate, or without limitation, relating to its or their methods of
distribution, suppliers, customers, client relationships, marketing strategies
or any description of any formulae or secret processes, or which was obtained by
the Employee or entrusted to the Employee during the course of the Employee’s
employment with the Company.
          (b) The Employee agrees that the Company retains all rights to any and
all intellectual or proprietary properties created by the Employee during the
Employee’s employment with the Company, an Affiliate or Subsidiary, including
but not limited to all concepts, discoveries and inventions (whether or not
patentable and whether or not reduced to practice); all copyrights (including
all copyrights covering notebooks, presentations, publications, advertising,
promotional and/or educational materials, labels, inserts and packaging
materials); all trademarks, trade names and other similar designations of
origin; and all trade secrets, confidential information and ideas, including but
not limited to promotion and marketing plans, customer, supplier and other lists
(collectively “Intellectual Property”). To the extent that any right, title or
interest in or to any Intellectual Property vests in the Employee in a manner
contrary to this paragraph 6(b), the Employee agrees to, and hereby does,
irrevocably assign to

- 13 -



--------------------------------------------------------------------------------



 



the Company any and all such rights, titles, and interests in and to such
Intellectual Property without the need for any further action by the Company.
The Employee agrees to assist the Company, its Affiliates and Subsidiaries,
including following the Employee’s employment with the Company, an Affiliate or
Subsidiary, in the transfer or assignment of such Intellectual Property.
     7. Restrictive Covenants
          (a) Non-Solicitation. Employee covenants and agrees that, during the
Employee’s employment by the Company and during the one (1)-year period
immediately following the termination of the Employee’s employment with the
Company for any reason (including, without limitation, a termination of
employment by the Company or an Affiliate without Cause and a voluntary
termination of employment by the Employee, in either case whether during the
term of this Agreement, at the expiration of the term of this Agreement or at
any time thereafter), the Employee will not solicit or attempt to persuade any
employee of the Company, any other Subsidiary or Affiliate (except the
Employee’s personal secretary or administrative assistant), or any other person
who performs services for the Company, any other Subsidiary or Affiliate at the
time the Employee’s employment terminates or at any time within one (1) year
thereafter, to terminate or reduce or refrain from engaging in his or her
employment or other service relationship with the Company, any other Subsidiary
or Affiliate; provided, however, that responding to inquiries from any such
employees or other persons that are not initiated by the Employee, and
subsequently hiring such employees or other persons following the termination of
their employment with the Company, the other Subsidiaries and Affiliates, shall
be permitted.
          (b) Specific Enforcement. Employee recognizes and agrees that, by
reason of the Employee’s knowledge, experience, skill and abilities, the
Employee’s services are extraordinary and unique, that the breach or attempted
breach of any of the restrictions set forth above in this Section 7 will result
in immediate and irreparable injury for which the Company will not have an
adequate remedy at law, and that the Company shall be entitled to a decree of
specific performance of those restrictions and to a temporary and permanent
injunction enjoining the breach thereof, and to seek any and all other remedies
to which the Company may be entitled, including, without limitation, monetary
damages, without posting bond or furnishing security of any kind.
          (c) Restrictions Reasonable. Employee specifically and expressly
represents and warrants that (i) the Employee has reviewed and agreed to the
restrictive covenants contained in this Section 7 and their contemplated
operation after receiving the advice of counsel of the Employee’s choosing;
(ii) the Employee believes, after receiving such advice, that the restrictive
covenants and their contemplated operation are fair and reasonable; (iii) the
Employee will not seek or attempt to seek to have the restrictive covenants
declared invalid, and, after receiving the advice of counsel, expressly waives
any right to do so; and (iv) if the full breadth of any restrictive covenant
and/or its contemplated operation shall be held in any fashion to be too broad,
such covenant or its contemplated operation, as the case may be, shall be
interpreted in a manner as broadly in favor of the beneficiary of such covenant
as is legally permissible. Employee recognizes and agrees that the restrictions
on the Employee’s activities contained in this Section 7 are required for the
reasonable protection of the Company and its investments; and

- 14 -



--------------------------------------------------------------------------------



 



that the restriction on the Employee’s activities set forth in paragraph 7(a)
will not deprive the Employee of the ability to earn a livelihood.
          (d) Non-Disparagement. Employee covenants and agrees that, during the
one (1)-year period immediately following the termination of the Employee’s
employment with the Company for any reason (including, without limitation, a
termination of employment by the Company without Cause and a voluntary
termination of employment by the Employee, in either case whether during the
term of this Agreement, at the expiration of the term of this Agreement or at
any time thereafter), the Employee will not make disparaging remarks about the
Company, any other Subsidiary or Affiliate, or any of their officers, directors
or employees, unless required by law or reasonably necessary to assert or defend
the Employee’s position in a bona fide dispute arising out of or relating to
this Agreement or the breach thereof.
          (e) Effect on Termination Payments. The Employee recognizes and agrees
that the Company shall not be obligated to make any payments provided for in
paragraph 5(a) or 5(e) above if the Employee violates the provisions of
Section 6 or paragraph 7(a) or 7(d) above during the one (1)-year period
immediately following the termination for any reason of the Employee’s
employment with the Company. In addition, the Employee recognizes and agrees
that, if the Employee violates such provisions, the Company may recoup any
payments the Company may have theretofore made pursuant to paragraph 5(a) or
5(e) above and any payments the Company may thereafter make under paragraph 5(a)
or 5(e). The foregoing provisions of this paragraph 7(e) shall be in addition to
and not by way of limitation of any other rights and remedies the Company may
have in respect of the violation in question.
     8. Indemnification. To the fullest extent permitted by applicable law, the
Company shall indemnify, defend and hold harmless the Employee from and against
any and all claims, demands, actions, causes of action, liabilities, losses,
judgments, fines, costs and expenses (including reasonable attorneys’ fees and
settlement expenses) arising from or relating to the Employee’s service or
status as an officer, director, employee, agent or representative of the
Company, any other Subsidiary or Affiliate, or in any other capacity in which
the Employee serves or has served at the request of, or for the benefit of, the
Company, another Subsidiary or Affiliate. The Company’s obligations under this
Section 8 shall be in addition to, and not in derogation of, any other rights
the Employee may have against the Company, any other Subsidiary or Affiliate to
indemnification or advancement of expenses, whether by statute, contract or
otherwise.
     9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement (other than the second sentence of this
paragraph 9(a)) to the contrary notwithstanding, in the event it shall be
determined that any payment or distribution by the Company, another Subsidiary
or Affiliate, to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”), would be subject to the excise tax imposed
by Code Section 4999 or any interest or penalties are incurred by the Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by the Employee of all

- 15 -



--------------------------------------------------------------------------------



 



taxes and any benefits that result from the deductibility by the Employee of
such taxes (including, in each case, any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. However, if it shall be
determined that none of the Payments would be subject to the Excise Tax if the
total Payments were reduced in the aggregate by twenty five thousand dollars
($25,000) or less, then in that event the total Payments shall be reduced by the
smallest amount (in no event to exceed twenty-five thousand dollars ($25,000) in
the aggregate) necessary to ensure that none of the Payments will be subject to
the Excise Tax. Cash Payments shall be reduced first, and in the chronological
order in which they are payable to or on behalf of the Employee.
          (b) Subject to the provisions of paragraph 9(a) above and 9(c) below,
all determinations required to be made under this Section 9, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, and
whether Payments are to be reduced pursuant to the second sentence of paragraph
9(a) above, shall be made by Deloitte & Touche or such other certified public
accounting firm as may be designated by the Employee (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Employee within fifteen (15) business days of the receipt of notice from the
Employee that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the “change in ownership
or effective control” or “change in the ownership of a substantial portion of
assets” (within the meaning of Code Section 280G(b)(2)(A)) that gives rise to
the Excise Tax, or in the event that the Accounting Firm for any reason is
unable or unwilling to make the determinations required hereunder, the Employee
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company to the Employee within
five business (5) days of the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Code
Section 4999 at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to paragraph 9(c) and the Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment, along with any penalty and interest imposed with respect to such
Underpayment, shall be promptly paid by the Company to or for the benefit of the
Employee.
          (c) The Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require either the
payment by the Company of the Gross-Up Payment or the reduction of Payments
pursuant to the second sentence of paragraph 9(a) above. Such notification shall
be given as soon as practicable but no later than ten (10) business days after
the Employee is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be

- 16 -



--------------------------------------------------------------------------------



 



paid. The Employee shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which the Employee gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Employee in writing prior to the expiration of such period that it desires to
contest such claim, the Employee shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph 9(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one (1) or more appellate courts, as the Company
shall determine, provided, however, that if the Company directs the Employee to
pay such claim and sue for a refund, the Company shall, if permissible under
Section 402 of the Sarbanes-Oxley Act of 2002, advance the amount of such
payment to the Employee on an interest-free basis or, if such an advance is not
permissible thereunder, pay the amount of such payment to the Employee as
additional compensation, and shall indemnify and hold the Employee harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or
additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Employee shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Employee of an amount advanced or
paid by the Company pursuant to paragraph 9(a) or 9(c), the Employee becomes
entitled to receive any

- 17 -



--------------------------------------------------------------------------------



 



refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of paragraph 9(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to paragraph 9(c), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Notwithstanding the foregoing provisions of this Section 9, the
determination of the amount necessary to indemnify the Employee shall be made
taking into account all other payments made to the Employee under any plans,
agreements or arrangements aside from this Agreement that are intended to
indemnify the Employee with respect to excise taxes on “excess parachute
payments.” The Company shall reimburse any fees and expenses provided for under
this Section 9 on or before the last day of the Employee’s taxable year
following the taxable year in which the fee or expense was incurred, and in
accordance with the other requirements of Code Section 409A and Treasury
Regulation §1.409A-3(i)(1)(v) (or any similar or successor provisions).
     10. Certain Enforcement Matters
     (a) If, after a Change in Control or Potential Change in Control, a dispute
arises (i) with respect to this Agreement or the breach thereof, or (ii) with
respect to the Employee’s or the Company’s rights or obligations under this
Agreement, including but not limited to any such dispute between the Employee
and the Company, the Company shall pay or reimburse the Employee for all
reasonable costs and expenses (including court costs, arbitrators’ fees and
reasonable attorneys’ fees and disbursements) the Employee incurs in connection
with such dispute, including without limitation costs and expenses the Employee
incurs to obtain payment or otherwise enforce the Employee’s rights under this
Agreement, or to obtain payment of costs and expenses due under this paragraph
10(a). In addition, the Company shall pay the Employee such additional amount (a
“Gross Up”) as will be sufficient, after the Employee pays the Employee’s tax
liability with respect to the Gross Up from the Gross Up, to pay all of the
Employee’s federal, state and local tax liability with respect to any costs and
expenses that are paid by the Company pursuant to this paragraph 10(a). The
Company shall promptly pay or reimburse the Employee for all such costs and
expenses as the Employee incurs them, upon presentation of reasonable
documentation of such costs and expenses, and shall promptly pay the related
Gross Up as and when it pays or reimburses costs and expenses. The Employee
shall not be obligated to repay any such costs, expenses or Gross Up unless it
is finally determined by the trier of fact in a non-appealable judicial or
arbitral decision or ruling (as applicable) that the Employee’s principal
positions with respect to the principal matter(s) in dispute were unreasonable
and pursued in bad faith. The following provisions apply to any costs and
expenses that are to be paid or reimbursed pursuant to the preceding provisions
of this paragraph 10(a) but that are not covered by the exclusion from the term
“deferral of compensation” that is set forth in Treasury Regulation
§1.409A-1(b)(11) (or any similar or successor provisions). Any such reasonable
costs and expenses are hereafter referred to as “Non-Excluded Expenses.”
Non-Excluded Expenses may consist of court costs, arbitration costs,
arbitrators’ fees, attorneys’ fees

- 18 -



--------------------------------------------------------------------------------



 



and disbursements (including without limitation disbursements for
transportation, printing, document production, consultants and experts), and
transportation, hotel, food and other out-of-pocket expenses (such as
telecommunications charges) the Employee incurs in preparing for and attending
depositions, hearings and meetings with attorneys and witnesses and in preparing
for and giving testimony. Non-Excluded Expenses will be paid or reimbursed if
they are incurred during the ten (10)-year period following a Change in Control.
Non-Excluded Expenses shall be paid or reimbursed on or before the last day of
the year following the year in which the expense was incurred, may not be
liquidated or exchanged for another benefit, and may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
year.
     (b) Any payments to which the Employee may be entitled under this
Agreement, including, without limitation, under Section 5, 8, 9 or 10 hereof,
shall be made forthwith on the applicable date(s) for payment specified in this
Agreement. If for any reason the amount of any payment due to the Employee
cannot be finally determined on that date, such amount shall be estimated on a
good faith basis by the Company and the estimated amount shall be paid no later
than ten (10) days after such date. As soon as practicable thereafter, the final
determination of the amount due shall be made and any adjustment requiring a
payment to or from the Employee shall be made as promptly as practicable.
     (c) Any controversy or claim arising, after a Change in Control or
Potential Change in Control, out of or related to this Agreement or the breach
thereof, shall be settled by binding arbitration in the City of New York, in
accordance with the employment dispute arbitration rules of the American
Arbitration Association then in effect, and the arbitrator’s decision shall be
binding and final and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except that the Employee may elect to have
any such controversy or claim settled by judicial determination in lieu of
arbitration by bringing a court action, if the Employee is the plaintiff or, if
the Employee is not the plaintiff, demanding such judicial determination within
the time to answer any complaint in any arbitration action that may be
commenced.
     11. Change in Control
          (a) The term “Change in Control” as used in this Agreement means a
change of control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;
provided that, whether or not any of the following events would constitute a
change of control of such a nature, a Change in Control shall be deemed to occur
for purposes of this Agreement if and when any of the following events occur:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (a “Person”), other than—
     (A) the Company,
     (B) a Subsidiary,
     (C) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a Subsidiary, or

- 19 -



--------------------------------------------------------------------------------



 



     (D) an underwriter engaged in a distribution of Company stock to the public
with the Company’s written consent,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of Voting Securities that represent more than thirty
percent (30%) of the combined voting power of the then outstanding Voting
Securities. However, if the Person in question is an institutional investor
whose investment in Voting Securities is purely passive when such Person becomes
such a more than thirty percent (30%) beneficial owner of Voting Securities,
then such event (i.e., such Person’s becoming a more than thirty percent (30%)
beneficial owner of Voting Securities) shall not be deemed to constitute a
Change in Control under this subparagraph 11(a)(i) for so long as (and only for
so long as) such Person’s investment in Voting Securities remains purely
passive; or
     (ii) the stockholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company or a Subsidiary, reverse split
of any class of Voting Securities, or an acquisition of securities or assets by
the Company or a Subsidiary, or consummation of any such transaction if
stockholder approval is not obtained, other than (A) any such transaction in
which the holders of outstanding Voting Securities immediately prior to the
transaction receive, with respect to such Voting Securities (or, in the case of
a transaction in which the Company is the surviving corporation or a transaction
involving a Subsidiary, retain), voting securities of the surviving or
transferee entity representing more than fifty percent (50%) of the total voting
power outstanding immediately after such transaction, with the voting power of
each such continuing holder relative to other such continuing holders not
substantially altered in the transaction, or (B) any such transaction which
would result in the Company or a Related Party beneficially owning more than
fifty percent (50%) of the voting securities of the surviving entity outstanding
immediately after such transaction; or
     (iii) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets other than any such
transaction which would result in a Related Party owning or acquiring more than
fifty percent (50%) of the assets owned by the Company immediately prior to the
transaction; or
     (iv) the persons who were members of the Board immediately before a tender
or exchange offer for shares of Common Stock of the Company by any person other
than the Company or a Related Party, or before a merger or consolidation of the
Company or a Subsidiary, or contested election of the Board, or before any
combination of such transactions, cease to constitute a majority of the Board as
a result of such transaction or transactions.
          (b) For purposes of this Agreement, including paragraph 11(a) above:
     (i) the term “Related Party” shall mean (A) a Subsidiary, (B) an employee
or group of employees of the Company or any Subsidiary, (C) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, or (D) a corporation or other form of business entity owned
directly or indirectly by the

- 20 -



--------------------------------------------------------------------------------



 



stockholders of the Company in substantially the same proportion as their
ownership of Voting Securities;
     (ii) the term “Subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having more than
fifty percent (50%) of the voting power are, or in the future become, owned or
controlled, directly or indirectly, by the Company;
     (iii) the term “Affiliate” means a Person that directly, or indirectly
through one (1) or more intermediaries, controls, or is controlled by, or is
under common control with, the Company. For the purposes of the preceding
sentence, the word “control” (by itself and as used in the terms “controlling”,
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise; and
     (iv) the term “Voting Securities” shall mean any securities of the Company
that carry the right to vote generally in the election of directors.
          (c) For purposes of this Agreement, a “Potential Change in Control”
means that (i) the Company or a Subsidiary enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control; or
(ii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control has occurred.
          (d) A “Change in Control” as such term is used in this Agreement shall
also be deemed to occur if BLI as defined in this Agreement (including paragraph
13(d) below) ceases to be an Affiliate.
     12. Severability; Survival
          (a) In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement not so invalid or unenforceable shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law; and
          (b) Any provision of this Agreement that may be invalid for any reason
or unenforceable in any jurisdiction shall remain in effect and be enforceable
in any jurisdiction in which such provision shall be valid and enforceable.
          (c) The provisions of Sections 6, 7, 8, 9 and 10 and paragraphs 5(e),
(f) and (g) of this Agreement, and any other provision of this Agreement that is
intended to apply, operate or have effect after the expiration or termination of
the term of this Agreement, or at a time when the term of this Agreement may
have expired or terminated, shall survive the expiration or termination of the
term of this Agreement for any reason.
     13. General Provisions
          (a) No right or interest to or in any payments to be made under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
encumbrance, pledge,

- 21 -



--------------------------------------------------------------------------------



 



charge or hypothecation or to execution, attachment, levy or similar process, or
assignment by operation of law. All payments to be made by the Company hereunder
shall be subject to the withholding of such amounts as the Company may determine
it is required to withhold under the laws or regulations of any governmental
authority, whether foreign, federal, state or local.
          (b) To the extent that the Employee acquires a right to receive
payments from the Company under this Agreement, such right shall be no greater
than the right of an unsecured general creditor of the Company. All payments to
be made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of any amount hereunder.
          (c) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws of that State.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and permitted assigns, and the Employee, the
Employee’s heirs, devisees, distributees and legal representatives. The Company
may assign any or all of its rights and obligations under this Agreement to any
other Subsidiary or Affiliate (collectively, “Permitted Assignees”), and, if any
rights or obligations are assigned pursuant to this sentence, the assignee may
thereafter assign any or all of such rights and obligations to any other
Permitted Assignee; provided that (i) the Employee’s title, authority, duties
and responsibilities, reporting level, reporting relationships and office
location immediately before any such assignment are not changed in any respect
detrimental to the Employee in connection with such assignment without the
written consent of the Employee (given in a personal capacity rather than a
representative capacity), (ii) no such assignment shall relieve the Company of
any past, present or future payment or benefit obligations hereunder without the
express written consent of the Employee (also given in a personal capacity), and
(iii) no assignment may be made after a Change in Control or Potential Change in
Control without the express written consent of the Employee (also given in a
personal capacity). In the event of an assignment in accordance with this
paragraph, the term “Company” as used in this Agreement shall be deemed to
refer, with respect to the period commencing on the effective date of such
assignment, to the Permitted Assignee to which such rights or obligations are
assigned and, with respect to any obligations that are assigned hereunder, to
the Company and such Permitted Assignee jointly and severally. The foregoing
provisions of this paragraph are intended to enable the Company to assign its
right to employ the Employee under this Agreement to a Permitted Assignee but
only if (A) such assignment does not change to the detriment of the Employee his
title, authority, duties, responsibilities, reporting level, reporting
relationships, office location or compensation, (B) such assignment does not
result in any Permitted Assignee replacing the Company as an obligor under this
Agreement, and (C) the Employee expressly consents in writing to any assignment
that is to occur after a Change in Control or Potential Change in Control. For
the avoidance of doubt, as an example, in the event of an assignment in
accordance with this paragraph, from the effective date of such assignment the
term “Company” as used in subparagraphs 5(d)(ii) and (iii) above (relating to
Good Reason for a change in duties or in office, title or position) shall be
deemed to refer to such Permitted Assignee. Thus, the Employee would not have
Good Reason under those subparagraphs if as a result of the assignment the
Employee were to cease to serve as the Executive Vice President, General Counsel
and Secretary of the assignor, the Employee were

- 22 -



--------------------------------------------------------------------------------



 



appointed to serve as the Executive Vice President, General Counsel and
Secretary of the Permitted Assignee, and the Employee’s authority, duties and
responsibilities, reporting level, reporting relationships and office location
were to continue to be those described in paragraph 3(a) above as in effect
immediately before the assignment. The term “Company” as used in this Agreement
shall include any successor to the Company by merger or operation of law. The
rights and obligations of the Employee hereunder are personal to the Employee
and may not be assigned by the Employee; provided that nothing herein shall
prevent the Employee from assigning the right to any amount that may be payable
under this Agreement after the death of the Employee by will or the laws of
descent and distribution or to a beneficiary designated by the Employee with the
written consent of the Company or an Affiliate.
          (e) Any notice or other communication to the Company pursuant to any
provision of this Agreement shall be given in writing and will be deemed to have
been delivered:
     (i) when delivered in person to the Company’s CEO or the BLI’s COO; or
     (ii) one (1) week after it is deposited in the United States certified or
registered mail, postage prepaid, addressed to the Company’s CEO or the BLI’s
COO at 225 Summit Avenue, Montvale, New Jersey 07645-1523, or at such other
address of which the Company may from time to time give the Employee written
notice in accordance with paragraph 13(f) below.
          (f) Any notice or other communication to the Employee pursuant to any
provision of the Agreement shall be given in writing and will be deemed to have
been delivered:
     (i) when delivered to the Employee in person, or
     (ii) one (1) week after it is deposited in the United States certified or
registered mail, postage prepaid, addressed to the Employee at the Employee’s
address as it appears on the records of the Company or at such other address of
which the Employee may from time to time give the Company written notice in
accordance with paragraph 13(e) above.
          (g) No provision of this Agreement may be amended, modified or waived
unless such amendment, modification or waiver shall be agreed to in a writing
signed by the Employee and an authorized officer of the Company.
          (h) This instrument contains the entire agreement of the parties
relating to the subject matter of this Agreement and supersedes and replaces all
prior agreements and understandings with respect to such subject matter
(including any employment agreement between the Employee and the Company or an
Affiliate that was entered into before the date of this Agreement), and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein. If this
Agreement supersedes an employment agreement between the Employee and the
Company or an Affiliate that was entered into before the date of this Agreement
and that, but for the preceding sentence, would remain in effect after the date
of this Agreement, then no provision of this Agreement shall cause an amount to
be paid in 2008 that otherwise would not have been paid in 2008 or

- 23 -



--------------------------------------------------------------------------------



 



postpone a payment beyond 2008 that otherwise would have been paid in 2008 in
accordance with the transition rules under Code Section 409A.
     14. Code Section 409A. This Agreement is intended to comply with Code
Section 409A and the interpretative guidance thereunder, including the
exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered
accordingly. The Agreement shall be construed and interpreted with such intent.
Each payment under Section 5 of this Agreement or any Company benefit plan is
intended to be treated as one (1) of a series of separate payments for purposes
of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any
similar or successor provisions). To the extent that payments under the
Agreement are subject to Code Section 409A and are on account of a Separation
from Service and the Employee is a “Specified Employee” (as defined below) as of
the date of termination, distributions to the Employee may not be made before
the date that is six (6) months after the date of Separation from Service or, if
earlier, the date of the Employee’s death (the “Six Month Delay Rule”). Payments
to which the Employee would otherwise be entitled during the first six
(6) months following the date of termination (the “Six Month Delay”) will be
accumulated and paid on the first day of the seventh month following the date of
termination (or the Employee’s death, if earlier).
          (a) During the Six-Month Delay, the Company will pay to the Employee
the applicable payments set forth in Section 5 above, to the extent any of the
following exceptions to the Six-Month Delay Rule apply:
     (i) the short-term deferral rule of Code Section 409A and Treasury
Regulation §1.409A-1(b)(4) (or any similar or successor provisions) (including
with the treatment of each payment as one (1) of a series of separate payments
for purposes of Code Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii))
(or any similar or successor provisions),
     (ii) payments permitted under the separation pay exception of Code
Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or any similar or
successor provisions), and
     (iii) payments permitted under the limited payments exception of Code
Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or any similar or
successor provisions),
provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to the
Employee by the Company under Section 5 above on account of the Separation from
Service and any applicable Company benefit plan. The Employee’s right to the
compensation and benefits provided under Section 5 above is to be treated as a
right to a series of separate payments under Treasury Regulation
§1.409A-2(b)(2)(iii) (or any similar or successor provisions).
          (b) For purposes of this Agreement, the term “Specified Employee” has
the meaning given to that term in Code Section 409A and Treasury Regulation
§1.409A-1(i) (or any similar or successor provisions). The Company’s “specified
employee identification date” (as described in Treasury Regulation
§1.409A-1(i)(3) (or any similar or successor provisions)) will

- 24 -



--------------------------------------------------------------------------------



 



be December 31 of each year, and the Company’s “specified employee effective
date” (as described in Treasury Regulation §1.409A-1(i)(4) (or any similar or
successor provisions)) will be April 1 of each succeeding year.
          (c) Following a Change in Control, if any payment made pursuant to
this Agreement shall cause the Employee or the Employee’s beneficiaries to incur
any penalty tax under Code Section 409A (including any interest or penalties
imposed with respect to such penalty) (a “409A Tax”), the Employee or the
Employee’s beneficiaries shall be entitled to receive an additional payment (a
“409A Gross-Up Payment”) in an amount such that, after payment by the Employee
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and tax imposed upon the 409A Gross-Up
Payment, the Employee retains an amount of the 409A Gross-Up Payment equal to
the 409A Tax imposed as a result of such payment.
          (d) If any payment made pursuant to paragraph 5(e) of this Agreement
shall cause the Employee or the Employee’s beneficiaries to incur a 409A Tax,
the Employee or the Employee’s beneficiaries shall be entitled to receive a 409A
Gross-Up Payment in an amount such that, after payment by the Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and tax imposed upon the 409A Gross-Up Payment,
the Employee retains an amount of the 409A Gross-Up Payment equal to the 409A
Tax imposed as a result of such payment.
     15. Consent to Certain Amendments. The Employee agrees that the Company may
amend this Agreement to the minimum extent necessary to satisfy the applicable
provisions of Code Section 409A and the Treasury Regulations or other guidance
issued thereunder. The Company cannot guarantee that the payments and benefits
that may be paid or provided pursuant to this Agreement will satisfy all
applicable provisions of Code Section 409A.
[This space left intentionally blank.]

- 25 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  BARR PHARMACEUTICALS, INC.,             a Delaware corporation
           
 
          /s/ Frederick J. Killion
 
Frederick J. Killion    
By:
  /s/ Jane F. Greenman
 
           
Its:
  Executive VP, Global Human Resources
 
           
 
                [SEAL]            
Attest
  :            

/s/ Sheldon Hirt                    
Asst. Secretary

- 26 -